Case: 22-20327        Document: 00516583966             Page: 1      Date Filed: 12/20/2022




             United States Court of Appeals
                  for the Fifth Circuit                                         United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                                                               December 20, 2022
                                      No. 22-20327
                                                                                     Lyle W. Cayce
                                    Summary Calendar                                      Clerk


   Sandy Carter,

                                                                   Plaintiff—Appellant,

                                            versus

   PennyMac Loan Services, L.L.C.,

                                                                   Defendant—Appellee.


                     Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:21-CV-3216


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
         Sandy Carter obtained a mortgage loan that granted a lien against a
   property that she owned in Houston, Texas. PennyMac Loan Services, LLC
   owned and serviced the loan. After Carter defaulted on the loan, PennyMac
   initiated foreclosure proceedings and sold the property at auction. A few
   years later, Carter sued PennyMac in Texas state court. She asserted two



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-20327      Document: 00516583966          Page: 2    Date Filed: 12/20/2022




                                    No. 22-20327


   causes of action: negligence and wrongful foreclosure. Carter argued that the
   foreclosure was wrongful both because there was “no default” and because
   the property sold “for a price far below its appraised value.” PennyMac
   removed to federal court based on diversity of citizenship. The district court
   granted summary judgment for PennyMac, and it ordered that Carter take
   nothing on her claims.
          In her sole issue on appeal, Carter argues that the district court
   ignored fact issues and thus erred “by granting summary judgment with
   respect to [her] wrongful foreclosure claim based on ‘no default’ at the time
   of foreclosure.” We disagree. “The three elements of wrongful foreclosure
   . . . are (1) a defect in the foreclosure sale proceedings; (2) a grossly
   inadequate selling price; and (3) a causal connection between the two.”
   Martins v. BAC Home Loans Servicing, L.P., 722 F.3d 249, 256 (5th Cir. 2013)
   (citing Charter Nat’l Bank—Hous. v. Stevens, 781 S.W.2d 368, 371 (Tex.
   App.—Houston [14th Dist.] 1989, writ denied)). The district court
   concluded that the property “was not sold at an inadequate price.” Because
   Carter does not challenge that holding, she cannot show that the district
   court erred by dismissing her claim for wrongful foreclosure.
          Even if we were to view Carter’s claim for “wrongful disclosure based
   on ‘no default’” as a cause of action for recovery of title, or to set aside the
   foreclosure sale, she still could not succeed. “Tender of whatever sum is
   owed on the mortgage debt is a condition precedent to the mortgagor’s
   recovery of title . . . [following] a void foreclosure sale.” Fillion v. David
   Silvers Co., 709 S.W.2d 240, 246 (Tex. App.—Houston [14th Dist.] 1986,
   writ ref’d n.r.e) (citing Willoughby v. Jones, 251 S.W.2d 508 (Tex. 1952)).
   “The party asserting valid tender bears the burden of proving it.” Saravia v.
   Benson, 433 S.W.3d 658, 663 (Tex. App.—Houston [1st Dist.] 2014, no pet.).
   Here, undisputed evidence shows that Carter was (at least) delinquent when
   the foreclosure sale occurred. Carter did not present any evidence indicating



                                          2
Case: 22-20327     Document: 00516583966           Page: 3   Date Filed: 12/20/2022




                                    No. 22-20327


   that she tendered the payments that were due when the foreclosure sale
   occurred, and thus there is no basis on which the district court could have
   “set[] aside the foreclosure sale.” Bauder v. Alegria, 480 S.W.3d 92, 99 (Tex.
   App.—Houston [14th Dist.] 2015, no pet.).
          We AFFIRM.




                                         3